                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,             *

       Plaintiff,                      *

vs.                                    *
                                                CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P.          *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL          *
W. OATES,
                                       *
       Defendants.
                                       *

                      ORDER AND PERMANENT INJUNCTION         (REDACTED)

        Dr. William Lafayette Amos, Jr. asserts a claim for breach

of    contract   against   Leigh   Ann     Youngblood-West    for   allegedly

violating     the    confidentiality       provisions   of   two    settlement

agreements.      He now moves for summary judgment on his breach of

contract claim and seeks permanent injunctive relief (ECF No. 112).

For the following reasons, the Court grants Dr. Amos’s motion for

summary judgment and permanently enjoins Youngblood-West from

violating     the    confidentiality       provisions   of   the    settlement

agreements to the extent described below.1




1
  Dr. Amos originally filed his breach of contract action as a separate
action, 4:18-CV-68 (“Breach Action”). The Court consolidated that action
with the above captioned action that was filed by Youngblood-West against
Dr. Amos and other Defendants, 4:18-CV-83 (“RICO Action”). Thus, the
Court treats Dr. Amos’s breach of contract claim as a counterclaim
against Youngblood-West in this consolidated action.


                                       1
                       SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).    In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable    inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.    A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                  A FACTUAL RECORD WITHOUT DISCOVERY

     Dr. Amos filed his motion for summary judgment before the

parties conducted any discovery.          Although this may not be the

norm, it is certainly authorized under Rule 56 of the Federal Rules

of Civil Procedure.    See Fed. R. Civ. P. 56(b) (unless local rules

or a court order direct otherwise, “a party may file a motion for

summary judgment at any time until 30 days after the close of all

discovery”).     Youngblood-West has the right to seek discovery if

she can establish that discovery is necessary to adequately respond

to Dr. Amos’s summary judgment motion.        See Fed. R. Civ. P. 56(d)

(if the nonmoving party shows by affidavit or declaration that it


                                   2
“cannot present facts essential to justify its position,” the Court

may defer or deny the motion for summary judgment, permit further

discovery, or issue any other appropriate order).       But, in the

affidavit or declaration, “the nonmoving party must give more than

‘vague assertions that additional discovery will produce needed,

but unspecified, facts.’”   Urquilla-Diaz v. Kaplan Univ., 780 F.3d

1039, 1063 (11th Cir. 2015) (quoting Reflectone, Inc. v. Farrand

Optical Co., Inc., 862 F.2d 841, 844 (11th Cir. 1989)(per curiam)).

And, “a plaintiff’s entitlement to discovery prior to a ruling on

a motion for summary judgment is not unlimited, and may be cut off

when the record shows that the requested discovery is not likely

to produce the facts needed [by the nonmoving party] to withstand

a . . . motion for summary judgment.”    Paul Kadair, Inc. v. Sony

Corp. of Am., 694 F.2d 1017, 1029-30 (5th Cir. 1983).

     Youngblood-West claims that she needs discovery before she

can adequately respond to Dr. Amos’s motion for summary judgment.

Having reviewed her request, the Court finds that she has not shown

that discovery would likely produce facts needed to respond to the

pending summary judgment motion.     The Court intends to base its

decision in part on Youngblood-West’s verified complaint, assuming

her factual allegations to be true and construing reasonable

inferences in her favor.      Thus, she certainly does not need

discovery to confirm the facts that she alleges in her complaint

given that the Court is going to accept those facts for purposes


                                 3
of the pending motion.     Moreover, the essential foundation of Dr.

Amos’s motion for summary judgment consists of the two settlement

agreements, which are attached as exhibits to both Youngblood-

West’s and Dr. Amos’s complaints.             Youngblood-West has never

disputed   that   the   material   portions    of   those   two   documents

represent the relevant settlement paperwork that memorializes the

two agreements.    She simply argues that they are not enforceable

because Dr. Amos did not sign them, did not assent to them, did

not have the capacity to assent to them, and participated in a

conspiracy to procure them by fraud and coercion.

     For purposes of the present motion, the Court accepts as true

the allegation that Dr. Amos did not actually sign the agreements.

But the conclusory arguments that Dr. Amos did not otherwise assent

to them or have the capacity to assent to them are inconsistent

with Youngblood-West’s other factual allegations in her pleadings

in this action, and she has not even bothered to explain the

inconsistencies in her affidavit.        She certainly does not need

discovery to create a factual dispute on these issues when she has

already stated her factual position on them, which the Court

accepts as true for purposes of the pending motion.          And, even if

she could create a factual dispute on any of these issues, she

would perhaps win the battle but not the war because it is

absolutely clear that Dr. Amos would be a third-party beneficiary

to the agreements and have the legal right to enforce them,


                                    4
notwithstanding any alleged lack of capacity or assent on his part.

Furthermore,   Youngblood-West   acknowledges   that   she   has   never

tendered the consideration she received under the agreements, and,

even if her excuses for failing to do so are true, they do not

provide a legal basis for now rescinding the settlement agreements

based on fraud.   Consequently, discovery will not assist her with

regard to this claim for avoiding her responsibilities under the

agreements.

     The Court notes that it has addressed the enforceability of

these settlement agreements on two previous occasions in this

litigation.    It found the agreements enforceable for the purpose

of deciding Youngblood-West’s motion to dismiss Dr. Amos’s breach

of contract claim; it also found them enforceable when deciding

Dr. Amos and other Defendants’ motions to dismiss Youngblood-

West’s claims against them in this action.      Breach Action, Order

(Aug. 7, 2018), ECF No. 19 at 7-10; RICO Action, Order (Oct. 22,

2018), ECF No. 88 at 33-41.      The Court also previously decided

that Youngblood-West is not entitled to discovery in this action

to decide the pending summary judgment motion.          As the Court

previously noted in its order rejecting Youngblood-West’s Rule

56(d) declaration, the issues remaining to be decided on summary

judgment “either involve pure questions of law and/or do not

involve genuine factual disputes.”    RICO Action, Order (Dec. 19,

2018), ECF No. 118 at 2.   The Court has “previously determined the


                                  5
enforceability    of   the   agreements,     taking   Youngblood-West’s

allegations as true.”     Id.    And, it is “not necessary for her to

engage in discovery to confirm those allegations” when the Court

considers them established for purposes of the pending motion.

Id.2   As to her request that she needs to discover matters apart

from what she alleged in her pleadings and what is indisputably

established by the settlement agreements, the Court finds that the

information she seeks to discover is not material to the issues

raised by Dr. Amos’s present motion for summary judgment.            The

correctness of this finding should become readily apparent in the

Court’s discussion in the remainder of this order.

                                 THE FACTS

       Viewed in the light most favorable to Youngblood-West, the

record reveals the following.

       Around January 5, 1984,

                                             .   Youngblood-West later




2The Court denies Youngblood-West’s Rule 56(d) request de novo in today’s
order. But to the extent that her request is construed as a motion for
reconsideration of the Court’s previous order denying such request, Order
(Dec. 19, 2018), ECF No. 118, that motion is also denied. Generally,
motions for reconsideration will only be granted if the movant
demonstrates that (1) there was an intervening development or change in
controlling law, (2) new evidence has been discovered, or (3) the court
made a clear error of law or fact. Rhodes v. MacDonald, 670 F. Supp.
2d 1363, 1378 (M.D. Ga. 2009); see also Local Rule 7.6.           Because
Youngblood-West has not made this showing, the Court denies the motion
for reconsideration.



                                     6
entered into two settlement agreements that released her claims

against Dr. Amos.    Those agreements form the basis of this action.

     The first agreement was signed on August 28, 1992.             In that

agreement, Youngblood-West and her late husband released Dr. Amos

and Medstrategies, Georgia, Inc. (“Medstrategies”), a for-profit

entity that Dr. Amos is CEO and CFO of, from claims




                                                             Breach Action,

Compl. Ex. A, 1992 Settlement Agreement 1, ECF No. 2-1.                   In

exchange for the release, Youngblood-West was promised                    .

Id. The 1992 settlement agreement also contained a confidentiality

provision stating, “[Youngblood-West and her late husband] further

covenant that neither they nor their counsel shall reveal to anyone

the alleged acts or omissions giving rise to their claims against

any party released hereby, or any other matter relevant to such

claims, the fact or existence of this release agreement, any of

the terms of this release agreement or any of the amounts, numbers

or terms and conditions of any sums payable to the undersigned

hereunder.”   Id. at 2.     A provision of the agreement also stated,

“[i]n the event of a breach of any of the terms or provisions of

this release agreement, [Youngblood-West and her late husband]

shall   not   be    bound   by    their      covenant   or   agreement   of

confidentiality     contained    in   this    release   agreement.”      Id.


                                      7
Youngblood-West    signed     the    agreement.     Dr.   Amos     did    not.3

Youngblood-West received the payment due under the agreement and

has not tendered or attempted to tender this settlement payment

back to the payor before filing suit.

     Later,   on   November    19,   1993,   in   exchange   for              ,

Youngblood-West and her late husband entered a second settlement

agreement releasing a number of parties, including Dr. Amos and

Medstrategies, from these same and additional claims.                    Breach

Action, Compl. Ex. B, 1993 Settlement Agreement ¶ 2, ECF No. 2-2.

This agreement also had a confidentiality provision which stated

that in exchange for            , Youngblood-West and her late husband

“shall maintain at all time the confidentiality of this agreement

and shall not reveal to anyone, including other attorneys . . . ,

the alleged acts or omissions giving rise to their claim against

any party released hereby, or any other matter relevant to such

claims, [or] the fact or existence of this release agreement.”

Id. ¶ 6.   The agreement also states that “[Youngblood-West and her

late husband] acknowledge that the damage to the parties being

released hereby would be irreparable and difficult to ascertain

and that their remedy at law would be inadequate.”            Id. ¶ 7.       It



3
  There is a separate signature page attached to the end of the 1992
agreement with Dr. Amos’s signatures on it. 1992 Settlement Agreement
4.   But, Youngblood-West contests the authenticity of this separate
signature page. Because the Court must view the facts in the light most
favorable to Youngblood-West, it does not consider this page part of the
agreement for purposes of this motion.


                                      8
contemplates that if Youngblood-West or her late husband breach

the   confidentiality      provision       in   the    agreement,          “the       parties

paying the consideration for this confidentiality agreement shall

be entitled to receive . . .                     . . . which sum [Youngblood-

West and her late husband] agree is a reasonable pre-estimate of

the   damages    from    such   a    breach.”         Id.      The    agreement          also

contemplates that the released parties could obtain a “permanent

injunction . . . against [Youngblood-West or her late husband]

restricting them from violating the terms of this confidentiality

agreement.”       Id. ¶ 8.          The agreement states, “[e]ach of the

undersigned      acknowledges       and    agrees     that     there       is     a    prior

settlement and release and confidentiality agreement between the

undersigned and [Dr. Amos], which prior agreement does and shall

remain in full force and effect.”               Id. ¶ 11.       And, the agreement

states that “[t]his agreement and the prior one may not be modified

unless it is done so in writing signed by the party to be bound.”

Id.

      Youngblood-West       does     not   dispute      that    she    received          the

settlement payment under this 1993 agreement and did not tender

the payment back to the payor before filing this suit. Youngblood-

West,   her     late    husband,     and   their      attorney       all    signed       the

agreement.      No other party signed the agreement.                 Youngblood-West

received a check from

                Id. at 8 (depicting a copy of the check with the


                                           9
signatures of Youngblood-West, her husband, and their attorney

underneath).   Dr. Amos’s signature appears on the signature line

of this check.     Compare id., with 1992 Settlement Agreement 4

(showing a signature block with Dr. Amos’s signature that matches

the signature on the                        ).4

     On March 16, 2018, Youngblood-West’s attorney sent a letter

to two attorneys at the law firm of Alston & Bird discussing



                                             .    Breach Action, Compl.

Ex. C, Letter from D. Joffe to L. Cassilly and M. Gill (Mar. 16,

2018), ECF No. 2-3.     Then, on April 14, 2018, Youngblood-West’s

attorney emailed several Alston & Bird attorneys a 51-page draft

RICO complaint against Aflac, Dr. Amos, and others. Breach Action,

Compl. Ex. D, Email from D. Joffe to J. Grant, M. Gill, L. Cassilly,

S. Pryor, and J. Bogan (Apr. 14, 2018), ECF No. 2-4; id. Ex. E,

Proposed RICO Compl., ECF No. 2-5.         The draft complaint also

included accusations regarding



         .   See generally Proposed RICO Compl.




4
 The Court considers the signature page of the 1992 settlement agreement
for the limited purpose of comparing Dr. Amos’s signatures on that page
to the signature on the                     . Although Youngblood-West
contends that the signature page was not part of the 1992 agreement, she
does not contend that the signatures on that page are not Dr. Amos’s
signatures.


                                  10
     After this correspondence, Dr. Amos filed an action for breach

of the confidentiality provisions of the 1992 and 1993 settlement

agreements.        After that action was filed, Youngblood-West filed

her proposed RICO complaint as a separate action, the present

action.      The    Court      subsequently     consolidated    the    two   cases,

treating     Dr.     Amos’s      claims    against     Youngblood-West       as     a

counterclaim       in   this    present    action.      The    Court   previously

dismissed all of Youngblood-West’s claims in this action, and only

Dr. Amos’s counterclaim remains pending.                Dr. Amos withdrew his

claim for damages on his breach of contract claim; but he seeks

permanent     injunctive         relief    enforcing     the    confidentiality

provisions of the settlement agreements.               Dr. Amos now moves for

summary judgment on his claim, contending no genuine and material

factual     disputes     exist     and    the    settlement     agreements        are

enforceable as a matter of law.

                                    DISCUSSION

     Dr. Amos is entitled to summary judgment on his breach of

contract claim.         Under Georgia law, the elements of breach of

contract are: “(1) breach and the (2) resultant damages (3) to the

party who has the right to complain about the contract being

broken.”    Norton v. Budget Rent A Car Sys., Inc., 705 S.E.2d 305,

306 (Ga. Ct. App. 2010) (quoting Kuritzky v. Emory Univ., 669

S.E.2d 179, 181 (Ga. Ct. App. 2008)).                For there to be a breach,

there also must be a valid contract.             Here, the elements of breach


                                          11
and damages are indisputably met.                   By disclosing information

concerning                                                                       to

Alston & Bird attorneys in the March 6th letter and the April 14th

email,    Youngblood-West,     through        her     attorney,    breached     the

confidentiality     provisions      of    the    1992    and   1993      settlement

agreements.    And, Dr. Amos suffered resulting damages because he

no longer has the privacy bargained for under the agreements.

Youngblood-West nevertheless argues that the agreements are not

enforceable by Dr. Amos,

                                                               .   Her arguments

lack merit and may well be frivolous, but that determination

remains for another day.

      Under Georgia law, “[t]o constitute a valid contract, there

must be parties able to contract, a consideration moving to the

contract, the assent of the parties to the terms of the contract,

and   a   subject   matter   upon   which       the   contract     can   operate.”

O.C.G.A. § 13-3-1.      The Court previously found that the 1992 and

1993 settlement agreements are valid and enforceable contracts

under Georgia law.      See RICO Action, Order (Oct. 22, 2018), ECF

No. 88 at 33-41; Breach Action, Order (Aug. 7, 2018), ECF No. 19

at 7-10.     Youngblood-West now asks the Court to reconsider this

decision, arguing that there is a fact dispute concerning whether

two or more parties assented to the terms of the agreements.

Although she concedes that she assented to the agreements, she


                                         12
argues that the evidence in the record does not establish that Dr.

Amos assented to be bound by them.   Specifically, she alleges that

Dr. Amos never signed the 1993 agreement and that his signature on

the 1992 agreement is not authentic.

     For purposes of the pending motion, the Court accepts as true

the allegations that Dr. Amos did not sign the agreements.      The

Court previously held that Dr. Amos sufficiently manifested his

assent to the terms of the agreements by performing under the

contract and paying the settlement payments.   Breach Action, Order

(Aug. 7, 2018), ECF No. 19 at 7-9.       The Court found that the

         check attached to the 1993 agreement was evidence that

Dr. Amos paid pursuant to the terms of the 1993 agreement.     Id.

Youngblood-West now asks the Court to reconsider this finding

because the

                                 .     Therefore,   Youngblood-West

contends, there is a fact dispute about whether Dr. Amos ever

actually performed under the contract, thereby manifesting his

assent to be bound by the terms of the agreement and becoming a

party to the agreement.

     The Court notes that Youngblood-West had the opportunity to

allege in her complaint or to file an affidavit in opposition to

summary judgment stating that she never received the consideration

contemplated by the two settlement agreements.   She did not do so

because she has never disputed that she was paid pursuant to the


                                13
two settlement agreements.                    Thus, there is no question that the

contract was performed, i.e., she got what she bargained for—a

total of                  .    But in a desperate attempt to undo the deal,

her counsel contends that because Dr. Amos allegedly failed to

sign   the    agreements           and      because    the    check      used   to    pay   the

consideration for the 1993 agreement was drawn on Dr. Amos’s

                                                                         , she is not bound

by the terms of the settlement agreements.

       Although Youngblood-West’s counsel seems to acknowledge that

the    mere   absence         of    Dr.       Amos’s   signature         does   not   relieve

Youngblood-West from her obligations under the contract that she

undisputedly        signed,           the      Court     finds      it     appropriate       to

nevertheless begin its discussion with that fundamental principle.

The    law    of    the       State      of    Georgia       (and   likely      every   other

jurisdiction in the country) clearly establishes that the absence

of a promisee’s signature does not relieve the promisor from her

obligations under a contract.                   A party’s assent to the terms of an

agreement may be established by means other than that party’s

signature.         This principle has Georgia precedential roots that

stretch back to antebellum days.                        In fact, it was originally

planted in the very first volume of the Georgia Reports.                                    See

Jernigan, Lawrence & Co. v. F.D. Wimberly, 1 Ga. 220, 221-22 (1846)

(finding a contract was not invalidated by the plaintiff’s failure

to sign it).        This principle flourished through the ensuing years


                                                 14
and is part of our modern contract jurisprudence. See, e.g., Rogin

v. Dimensions S. Realty Corp., Inc., 264 S.E.2d 555, 556 (Ga. Ct.

App. 1980) (“Assent to the terms of a contract may be given other

than by signatures.” (quoting Cochran v. Eason, 180 S.E.2d 702,

704 (Ga. 1971)).     Thus, the lack of Dr. Amos’s signature on the

settlement agreements is not dispositive of whether the agreements

are enforceable.

     The absence of signature simply eliminates what is often the

clearest sign of assent to an agreement.      But other evidence of

assent can certainly be relied on to establish that the parties to

an agreement actually assented to it.      One well-recognized and

persuasive indication of assent is performance of the promises in

the agreement.     It would make little sense for someone to comply

with a promise that he did not make.      Thus, the law recognizes

that performance can establish assent.      This principle too has

deep judicial roots.      In Brown v. Bowman, 46 S.E. 410, 410 (Ga.

1903), the Georgia Supreme Court in an opinion by Justice Fish

explained, “[a] contract is often such that, until something is

done under it, the consideration is imperfect; yet a partial

performance, or a complete performance on one side, supplies the

defect.”   Id. (quoting Bishop, Contracts, § 87).      Justice Fish

continued, “[i]f, for    example, one promises another, who makes no

promise in return, to pay him money when he shall have done a

specified thing, if he does it, not only is the contract executed


                                  15
on one side, but also the consideration is perfected, and payment

can be enforced.     And, in more general terms, when from any cause

the party from whom the consideration moves is not compellable to

render it, if he does render it, the contract becomes thereby

perfected.”    Id. (quoting Bishop, Contracts, § 87).         Then Justice

Fish concludes, “[t]he test of mutuality is to be applied, not as

of the time when the promises are made, but as of the time when

one or the other is sought to be enforced.              A promise may be

unenforceable for want of mutuality when made, and yet the promisee

may render it valid and binding by supplying a consideration on

his part before the promise is withdrawn.” Id. at 410-411 (quoting

Hammond on Contracts, p. 683).         This fundamental principle has not

tarnished with age.     As this Court explained in its earlier order

finding the settlement agreements here to be enforceable, the

principle is well established. See Comput. Maint. Corp. v. Tilley,

322 S.E.2d 533, 537 (Ga. Ct. App. 1984) (“If one of the parties

has not signed [a contract], his acceptance is inferred from a

performance under the contract, in part or in full, and he becomes

bound.” (quoting Cooper v. G.E. Constr. Co., 158 S.E.2d 305, 308

(Ga. Ct. App. 1967))); Gruber v. Wilner, 443 S.E.2d 673, 676-77

(Ga.   Ct.   App.   1994)   (finding    party’s   partial   performance   of

consulting and profit sharing agreements bound the party to those

agreements even though the party had not signed them).




                                       16
       So, Youngblood-West faces a dilemma.                 She admits that she

signed   the   settlement      agreements      and    that    she       received       the

consideration called for in the agreements.                       Those agreements

clearly indicate that Dr. Amos is a released party under the

agreements                                                                         .    No

amount of discovery would change these facts. They are undisputed.

In light of these undisputed facts, Youngblood-West must navigate

clearly established legal principles that provide that Dr. Amos’s

lack   of   signature     on   the    agreements      does        not   render     them

unenforceable    and    that    performance      of   the     obligation      in       the

agreement may establish assent to the agreement by a non-signatory

to the agreement.

       Youngblood-West’s       counsel       responds        with       a   strained,

incredulous    argument    that      even    though   it     is    undisputed      that

performance occurred, i.e., Youngblood-West was paid the entire

amount she was promised under the agreements, he needs discovery

to   determine   whether       Dr.   Amos     was    actually       aware   of     that

performance (or even the existence of the agreements) and whether

he assented to them on his own behalf.              Of course, Youngblood-West

could have pointed to facts based on her personal knowledge as a

party to the agreements that might lead a reasonable jury to

conclude that Dr. Amos knew nothing about the agreements.                     But she

would have had to swear under penalty of perjury that what she

stated was true.    And that may be difficult given that she alleges


                                        17
in her RICO and fraud lawsuit against Dr. Amos that he participated

in fraudulently                   procuring the settlement agreements.

It is hard to understand how he did not assent to agreements that

she claims he participated in procuring.

      Youngblood-West’s     allegations     that       Dr.    Amos   knowingly

participated   in   the   fraudulent     procurement     of   the    settlement

agreements also directly contradict any conclusory allegation that

he did not have the mental capacity to be able to contract.                  In

her   desperate   attempt   to   avoid    the   very    contracts     that   she

knowingly executed, she now tries to convince the Court that Dr.

Amos was completely aware of what he was doing when he got her to

sign the agreements, but he had no capacity to understand what he

was doing when he agreed to the settlements.           This attempt to avoid

summary judgment goes well beyond the assertion of arguments in

the alternative; the two positions are irreconcilable.                And, even

if Youngblood-West could discover evidence of Dr. Amos’s mental

incapacity, that evidence ironically could provide another basis

for throwing out Youngblood-West’s fraudulent procurement claims

against Dr. Amos based on his lack of knowledge and would do

nothing to Dr. Amos’s ability to enforce the settlement agreements

as an intended third-party beneficiary of them.               See infra, note

8.5


5
  Youngblood-West has also consistently claimed that Dr. Amos’s attorney
and brother-in-law, Cheves, helped negotiate the settlements on his


                                    18
     Youngblood-West        also      ignores   the   undisputed      fact    that

consideration was paid with a check that Dr. Amos actually signed.

The fact that                                                 does not negate

his active involvement in signing the check.              Even if he signed

the check in his capacity as                                       , he signed

a check for                to Youngblood-West.        It ignores reality to

speculate   that    he    did   so    without   knowing   what   it    was    for,

particularly given the undisputed fact that the 1992 and 1993

agreements clearly identify Dr. Amos as a released party.                    At one

time, Youngblood-West even acknowledged what she and Dr. Amos

clearly knew.      She admitted that Dr. Amos was a party to the 1992

agreement when she signed the 1993 agreement acknowledging “that

there [was] a prior settlement and release and confidentiality

agreement between [her] and William L. Amos, Jr., M.D. which prior

agreement does and shall remain in full force and effect.”                    1993

Settlement Agreement ¶ 11.            It was not until over 20 years later

when she engaged her current counsel that opaqueness suddenly

overcame clarity.        Waiting that long to suggest that Dr. Amos did

not assent to the agreements for which she received                          defies

common sense.6      All of the evidence points to the inescapable


behalf. Thus, the undisputed facts establish, at a minimum, that the
agreements were negotiated by Dr. Amos’s agent on his behalf. See infra
note 7. Youngblood-West is not entitled to discovery to impeach her own
factual allegations.
6

                                                  , but she filed no affidavit
indicating that this                 prevented her from earlier reaching the


                                         19
conclusion that Youngblood-West knows that Dr. Amos knew about the

settlement agreements and assented to them. There is no reasonable

basis for concluding that discovery would yield any evidence to

the contrary.7

     The present record establishes that Dr. Amos and Youngblood-

West assented to settling her claims against him in exchange for

money.   As part of that settlement, Youngblood-West agreed to keep

the settlement confidential.      Youngblood-West was paid the full

consideration called for under the agreements.        She had a legal

duty to comply with her promises.      When she did not, Dr. Amos had

the legal right to sue her to make her do what she promised to do.

It is that simple, and no amount of discovery or creative lawyering

would change that.8


conclusion that Dr. Amos did not assent to the settlement agreements.
And while this delay is certainly not dispositive, it adds confirmation
that no one thought Dr. Amos was not on board with the settlement. Her
current counsel’s argument to the contrary is particularly dubious given
that she was represented by counsel in the second settlement who she has
not criticized (at least not yet), and that counsel certainly would not
have advised her to enter into a settlement with a party who did not
assent to it.
7 Although unnecessary to the Court’s holding today, the Court observes

that even if Dr. Amos was not directly involved in the execution of the
final agreements, he could certainly assent through his agents.      See
Levy v. Cohen, 4 Ga. 1, 13 (Ga. 1848) (“To consummate a contract there
must be mutuality of assent to a certain and definite proposition. But
this may be done, not only personally, where the parties are present,
but by means of agents . . . .”). Youngblood-West clearly alleges that
Dr. Amos’s “agents” procured the settlement agreements on his behalf in
her RICO complaint.
8 The Court notes that even if Youngblood-West could produce evidence

that she did not actually have an enforceable contract with Dr. Amos,
she would still have a valid agreement with
                                                      In that case, Dr.
Amos would nevertheless have a claim as an intended third-party


                                  20
       Remarkably, Youngblood-West’s “lack of assent” argument is

her strongest argument for avoiding her responsibilities under the

settlement agreements.          And, it borders on violating Rule 11 of

the Federal Rules of Civil Procedure.                 Her remaining arguments

likely cross the line.         They appear to be the product of creative

brain-storming sessions unrestrained by Rule 11.                Most of them

have    previously     been    rejected    by   the   Court.   Because   it   is

important to inform counsel when his conduct crosses the line, the

Court    takes   the    time    to   address    these   frivolous   arguments.

Youngblood-West objects to Dr. Amos relying on the settlement

agreements attached to his complaint because Dr. Amos states in

the complaint that they are “copies” of the settlement agreements,

not that they are “true and correct” copies.             But, Youngblood-West

admits to signing settlement agreements in 1992 and 1993 and does

not contend that the documents attached to Dr. Amos’s complaint

are not those agreements.9           Youngblood-West also does not argue

that the settlement agreements cannot be presented in a form that



beneficiary of that contract and be entitled to injunctive relief to
enforce it since it is evident from the face of the agreement that it
was intended to benefit him. See O.C.G.A. § 9–2–20(b)(“The beneficiary
of a contract made between other parties for his benefit may maintain
an action against the promisor on the contract.”). The Court also notes
that, because Dr. Amos could enforce the agreement as a third-party
beneficiary, the question of whether he personally had the capacity to
contract at the time the agreements were made is irrelevant.
9 Although Youngblood-West disputes the authenticity of the signature

page to the 1992 agreement, the signature page is immaterial to the
validity of the agreement as previously discussed. Youngblood-West does
not contend that the rest of the 1992 agreement is different than what
she originally signed.


                                          21
would be admissible in evidence at trial.          See Fed. R. Civ. P.

56(c)(2) (“A party may object that the material cited to support

. . . a fact cannot be presented in a form that would be admissible

in evidence.”).    Youngblood-West’s argument that summary judgment

should be denied on this basis is frivolous.

       Counsel for Youngblood-West renews arguments previously made

in this proceeding that the agreements are unenforceable due to

lack of mutuality (RICO Action, Order (Oct. 22, 2018), ECF No. 88

at 34-37), Georgia public policy (Breach Action, Order (Aug. 7,

2018), ECF No. 19 at 10-12), the absence of counterparty signatures

(id. at 9-10), and exceptions to the tender requirement (RICO

Action, Order (Oct. 22, 2018), ECF No. 88 at 37-41).            The Court

has previously rejected all of these arguments and rejects them

again.    They have no merit.

       Further, Youngblood-West’s counsel incredibly argues that

Youngblood-West     can      unilaterally     revoke     or   modify    her

nondisclosure obligations under the settlement agreements.             This

argument demonstrates her counsel’s lack of restraint in avoiding

the assertion of frivolous positions.           Counsel actually argues

that     Youngblood-West’s     own   breach   of   the     confidentiality

provisions in the 1992 settlement agreement releases her from all

her obligations under that agreement because it states “[i]n the

event of a breach of any of the terms or provisions of this release

agreement, the undersigned shall not be bound by their covenant or


                                     22
agreement of confidentiality contained in this release agreement.”

1992 Settlement Agreement 2.            Interpreting this language to permit

Youngblood-West to escape her confidentiality requirements by

violating those very same confidentiality requirements is absurd.

When read in the context of the entire agreement, the agreement

releases Youngblood-West from her obligations under the agreement

if the counterparties breach their payment obligation, not when

she breaches her confidentiality obligations. See Cahill v. United

States, 810 S.E.2d 480, 483 (Ga. 2018) (finding a settlement

agreement “must be read reasonably, in its entirety, and in a way

that does not lead to an absurd result” (quoting Office Depot,

Inc. v. Dist. at Howell Mill, LLC, 710 S.E.2d 685, 689 (Ga. Ct.

App. 2011))).

       Counsel     for    Youngblood-West        also   maintains     that    she   can

unilaterally        modify       the    1993       agreement     to    delete       her

confidentiality obligations.             She notes that the 1993 settlement

agreement states that it “may not be modified unless it is done so

in writing signed by the party to be bound.”                      1993 Settlement

Agreement ¶ 11.          She argues that she is a “party to be bound” and,

therefore, can modify her own obligations under the agreement as

long    as   she   does     it   in    writing.         Again,   Youngblood-West’s

interpretation of this language is absurd.                 Instead, the “party to

be bound” language obviously contemplates the signature of the

party    adversely        impacted     by    the    modification.            Moreover,


                                            23
Youngblood-West’s     unilateral        modification     of     the   settlement

agreement     would   be    unenforceable         because       it    lacks    new

consideration.    See Carroll v. Bd. of Regents of Univ. Sys. of

Ga., 751 S.E.2d 421, 425 (Ga. Ct. App. 2013).            Counsel’s arguments

are frivolous.

     In summary, the undisputed material facts establish that

Youngblood-West breached the settlement agreements with Dr. Amos.

The “facts” that Youngblood-West seeks to develop in discovery are

not material to the issues to be resolved in deciding Dr. Amos’s

pending summary judgment motion.          Dr. Amos is entitled to judgment

as a matter of law and his motion is accordingly granted.

                           PERMANENT INJUNCTION

     Having      found      that        Youngblood-West         breached       the

confidentiality   provisions       of   the    settlement      agreements     as   a

matter of law, the Court further finds that the appropriate remedy

for those breaches is a permanent injunction.                  Accordingly, the

Court enters a permanent injunction as follows:

  1. Permanent injunctive relief is required because the remedies

     available at law, such as monetary damages, would not be

     adequate    if   Youngblood-West         breached   the    confidentiality

     provisions of the 1992 and 1993 settlement agreements again

     in the future.        If Youngblood-West publicly discloses her

     allegations related to the claims settled in the 1992 and

     1993 settlement agreements and subject to the confidentiality


                                        24
  provisions    in     the    settlement   agreements,     then   Dr.   Amos

  permanently will have lost the value of the confidentiality

  provisions in the settlement agreements.             Because no amount

  of money can compensate Dr. Amos for the harm that would

  result from violations of the confidentiality provisions in

  the settlement agreements, Dr. Amos would suffer irreparable

  harm   from    any    future    violation    of   the    confidentiality

  provisions.

2. The Court further finds that a balancing of the parties’

  interests     tips    sharply    in   Dr.   Amos’s   favor.     Although

  Youngblood-West may have some interest in publicly airing her

  allegations, Youngblood-West received and has not offered to

  return the consideration she received in exchange for her

  promise to release her claims against Dr. Amos and maintain

  the confidentiality of her allegations. Dr. Amos’s privacy

  interest in enforcing the confidentiality provisions in the

  settlement agreements outweighs any hardship to Youngblood-

  West caused by requiring her to comply with the contractual

  obligations to which she agreed in exchange for consideration

  she has retained.

3. The Court further finds that the public interest would not be

  disserved by a permanent injunction. Protecting Dr. Amos’s

  benefit of his bargain by permanently barring Youngblood-West

  from   violating      the    settlement     agreements    supports     the


                                   25
    public’s strong interest in the enforceability of contracts

    and    the   public’s   strong    interest   in   encouraging   and

    preserving the finality of settlements.

  4. Accordingly, Youngblood-West, and any person acting on her

    behalf or in concert with her (including her counsel), shall

    not disseminate, disclose, or discuss with anyone the subject

    matter of the claims Youngblood-West settled in the 1992 and

    1993 settlement agreements unless permitted to do so by Court

    order, except that Youngblood-West is not prohibited by this

    order from reporting any crime to any law enforcement agency

    charged with investigating unlawful criminal conduct or from

    discussing these matters with her legal counsel who is also

    bound by this injunction.

  5. In accordance with the 1992 and 1993 settlement agreements,

    this permanent injunction may be enforced by Dr. Amos and by

    his heirs, executors, administrators, or assigns.

                             CONCLUSION

    For the foregoing reasons, the Court grants Dr. Amos’s motion

for summary judgment (ECF No. 112)        and enters    the permanent

injunction described in this order.        This permanent injunction

replaces the preliminary injunction previously entered in this

action.   Restrictions regarding the filing of items under seal in

this action continue to apply to filings in this action.




                                 26
                      RULE 54(b) CERTIFICATE

     After today’s order, all of the claims asserted by Youngblood-

West in her complaint in this action and all of the claims asserted

by Dr. Amos in his counterclaim against Youngblood-West have been

decided.   Only the following motions remain to be decided: the

parties’ motions for sanctions or reasonable expenses under Rule

11 (RICO Action, ECF Nos. 21, 49, 56),




                            .   The Court intends to decide these

pending motions in due course; but the Court finds that an appeal

of the Court’s previous dismissal of Youngblood-West’s claims and

summary judgment on Dr. Amos’s counterclaim should not be delayed

during the Court’s adjudication of these motions.    Therefore, to

the extent that these pending motions are deemed claims which would

prevent the entry of final judgment by the Clerk without direction

from the Court, the Court directs the Clerk to enter final judgment

as explained below.

     Pursuant to Federal Rule of Civil Procedure 54(b), which

permits the entry of a final judgment on one or more, but fewer

than all, of the asserted claims, the Court concludes that there

is no just reason for delaying the entry of a final judgment on


                                27
Dr. Amos’s breach of contract claim, which the Court has decided

today in this order.      The Court further finds no just reason for

delaying further the entry of final judgment in favor of all of

the Defendants in this action regarding the Court’s previous orders

granting all of the Defendants’ motions to dismiss Youngblood-

West’s first amended complaint.        See RICO Action, Order (Oct. 22,

2018), ECF No. 88; RICO Action, Order (Nov. 13, 2018), ECF No.

104.

       Accordingly, the Clerk is directed to enter final judgment in

favor of Dr. Amos on his breach of contract counterclaim against

Youngblood-West and to enter final judgment in favor of Defendants

Dr. Amos, Aflac Incorporated, Samuel W. Oates, Daniel P. Amos, and

Cecil Cheves on all of Youngblood-West’s claims against them in

her    first   amended   complaint.         As   the   prevailing   parties,

Defendants, including Dr. Amos, shall recover their costs against

Youngblood-West, but the Clerk shall not assess those costs until

all of the motions that remain pending in this action have been

decided by this Court.

       IT IS SO ORDERED, this 27th day of March, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                      28
